Citation Nr: 0417316	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
migraine headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial increased (compensable) 
evaluation for systemic lupus erythematosus (SLE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1993 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part granted service connection for migraine 
headaches and SLE, assigning noncompensable evaluations 
effective July 7, 2002.  The veteran subsequently perfected 
this appeal.

The July 2002 rating action also denied service connection 
for a low back disability; the veteran filed a notice of 
disagreement; and the matter was the subject of a statement 
of the case.  The matter was not appealed and will not be 
addressed in this decision.  See 38 C.F.R. § 20.200 (2003) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).  

The issue of an increased evaluation for SLE is discussed in 
the remand portion of this decision and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal regarding the evaluation of service-
connected migraine headaches.

2.  For the period prior to April 11, 2003, the veteran's 
service-connected migraine headaches were manifested by 
symptoms approximating no more than characteristic 
prostrating attacks averaging one in two months over the last 
several months.  

3.  The veteran currently has chronic migraine headaches, 
which are limiting.  She takes medication (preventive and 
abortive) for the control and treatment of her migraine 
headaches.  Clinical evidence of record does not establish 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

4.  The veteran has not submitted evidence tending to show 
that her service-connected migraine headaches require 
frequent hospitalization or cause marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  For the period prior to April 11, 2003, the criteria for 
a 10 percent evaluation, and no more, for migraine headaches, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2003).

2.  For the period beginning April 11, 2003, the criteria for 
an evaluation in excess of 10 percent for migraine headaches 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Id. at 422.

The July 2002 rating decision, the January 2003 statement of 
the case (SOC), the November 2003 rating decision, and the 
December 2003 supplemental statement of the case (SSOC), 
collectively notified the veteran of the laws and regulations 
pertinent to her claim.  Specifically, the veteran was 
notified of VA's regulation relating to the evaluation of 
migraine headaches, and of the regulations pertaining to VA's 
duty to notify and to assist.  These documents also advised 
her of the evidence of record.

By letter dated in January 2004, VA notified the veteran of 
her rights in the VA claims process.  The letter notified the 
veteran that VA was responsible for getting relevant records 
from any Federal agency.  With regard to relevant records not 
held by a Federal agency, the veteran was advised that VA 
will help her obtain these records, but that it is her 
responsibility to make sure that VA receives all requested 
records not in the possession of a Federal department or 
agency.  The veteran was advised that she must provide enough 
information about the records so that VA can request them.  
The letter further requested that the veteran submit 
authorizations for release of information for each doctor or 
hospital where she was treated.  The veteran was also 
notified of what the evidence must show to establish 
entitlement to an increased evaluation. 

The January 2004 letter asked the veteran to inform VA about 
any additional information or evidence that she wanted VA to 
try and obtain, but did not specifically contain the "fourth 
element."  Notwithstanding, VA's Office of General Counsel 
recently held that the Court's statement in Pelegrini 
regarding the "fourth element" was "obiter dictum and is 
not binding on VA" and that "section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim."  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made subsequent to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with regard to the 
veteran's claim for an increased evaluation for migraine 
headaches.  The Board acknowledges that this issue was not 
readjudicated subsequent to the appropriate VCAA notice.  
However, no additional medical evidence or information was 
submitted in response to the January 2004 VCAA letter and in 
December 2003, the veteran indicated that she did not plan to 
submit additional evidence.  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, at 
421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In 
February 2003, the veteran submitted an authorization for 
release of medical records from the Blanchfield Army 
Community Hospital (BACH).  The RO requested these records in 
March 2003 and the veteran was notified of this request.  
Subsequent response from BACH indicates that the veteran 
checked her medical records out from this facility and has 
not returned the records.  In April 2003, the veteran 
submitted selected records from this facility.  By letter 
dated in June 2003, the RO advised the veteran that it could 
not obtain the records from BACH and she was requested to 
advise VA of the location of the records or submit the 
records herself.  

In response to information contained in the claims folder, in 
June 2003, the RO requested that the veteran submit 
authorizations for the release of medical records from Dr. 
Fraser and Dr. Morse.  The veteran submitted a release for 
Dr. Fraser and records were received and associated with the 
claims folder.  The veteran did not submit the requested 
authorization for Dr. Morse and consequently, VA is unable to 
request these records.  

In keeping with the duty to assist, the veteran was provided 
a VA neurological examination in May 2003.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Service medical records indicate various episodes of acute 
care and treatment for migraine headaches and that the 
veteran was prescribed various medications (preventive and 
abortive).  In December 2001, the veteran presented with an 
all over headache for one day.  Pain level was reported as an 
8.  Assessment was uncomplicated migraine.  The veteran was 
given an Imitrex injection and assigned light indoor duty for 
24 hours.

The veteran underwent a separation/VA examination in April 
2002.  She reported frequent or severe headaches.  The 
veteran's neurological system was reported as normal on 
clinical evaluation.  The examiner noted that the veteran's 
migraines were well documented in her service medical 
records, that she has episodes two times per month, and 
attacks are prostrating in nature.  She currently takes 
Inderal for prevention and Midrin as an abortive agent.  

In November 2002, the veteran was seen for a private 
rheumatology consultation.  She reported taking birth control 
pills daily, but did not indicate any medications for the 
treatment or control of migraine headaches.  Neurological 
examination noted good strength in the upper and lower 
extremities, deep tendon reflexes were within normal limits, 
and hand to nose test was normal.  

The veteran presented to BACH in March 2003 with complaints 
of worsening migraines with nausea.  The veteran was 
diagnosed with migraines and prescribed medication including 
Elavil and Maxalt.  An April 2003 statement from an adult 
nurse practitioner at BACH indicates that the veteran has had 
an increase in the frequency of migraines and was started on 
preventative and abortive measures.  

The veteran underwent a VA neurological disorders examination 
in May 2003.  The veteran reported that prior to leaving the 
military, she had a progressive increase in her headache 
symptoms.  She reported treatment with Neurontin for her 
intermittent headaches.  Her headaches occur up to two to 
three times per week and last a few hours.  On physical 
examination, the veteran was in no apparent distress.  
Extraocular muscles were intact.  The examiner indicated that 
the veteran has chronic headaches, most likely of the 
migraine type, which are limiting.  

Analysis

The veteran was granted service-connection for migraine 
headaches in July 2002 and assigned a noncompensable 
evaluation effective July 7, 2002.  By rating action dated in 
November 2003, the evaluation was increased to 10 percent 
effective April 11, 2003.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

In accordance with VA's rating schedule, the RO evaluated the 
veteran's headaches pursuant to Diagnostic Code 8100.  Under 
this provision, migraine headaches are evaluated as follows: 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability (50 
percent); with characteristic prostrating attacks occurring 
on average once a month over last several months (30 
percent); with characteristic prostrating attacks averaging 
one in 2 months over the last several months (10 percent); 
and with less frequent attacks (0 percent).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2003).

For the period from July 7, 2002 to April 10, 2003, the 
veteran's migraine headaches were evaluated as 0 percent 
disabling.  Service medical records indicate acute care on 
various occasions for migraine headaches and separation 
examination confirms the continued use of medications for the 
prevention and treatment of migraine headaches.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for a 10 percent evaluation, and 
thus, a compensable evaluation is warranted prior to April 
11, 2003.

An evaluation in excess of 10 percent, however, is not 
warranted because the clinical evidence of record does not 
indicate that the veteran has prostrating attacks occurring 
on an average once a month over the last several months.  The 
Board acknowledges the April 2002 examiner's statement that 
the veteran's migraine headaches occurred twice per month and 
were prostrating in nature.  The Board has reviewed the 
service medical records and although a history of migraine 
headaches is well documented, does not find evidence 
indicating prostrating headaches twice a month.  On recent VA 
examination, the veteran reported frequent migraine 
headaches, up to two to three times a week lasting for a few 
hours.  The neurological examiner considered the veteran's 
headaches to be limiting.  A review of the medical records 
since discharge does not establish regular medical care for 
the treatment of migraine headaches.  Evidence contained in 
the claims folder shows one visit for migraine headache 
treatment in March 2003 and a subsequent statement from a 
nurse practitioner reporting a worsening of migraines.  There 
is no evidence of neurological deficits associated with the 
migraines.
 
In evaluating the veteran's service-connected migraine 
headaches, the Board has specifically considered whether the 
veteran is entitled to a staged rating.  See Fenderson, 
supra.  It is the Board's conclusion that at no time since 
service connection was established has the severity of the 
veteran's headaches warranted more than a 10 percent 
evaluation.  Consequently, a staged rating is not warranted.  
Further, as the preponderance of the evidence is against an 
evaluation in excess of 10 percent, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her service-connected 
migraines, and there is no indication that this disability 
has a marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to April 11, 2003, a 10 percent 
evaluation, and no more, for migraine headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

For the period beginning April 11, 2003, an evaluation is 
excess of 10 percent for migraine headaches is denied.


REMAND

Rating action dated in July 2002 granted service connection 
for SLE and assigned a noncompensable evaluation effective 
July 7, 2002.  The veteran contends that the currently 
assigned noncompensable evaluation does not adequately 
reflect the severity of her disability.

The veteran underwent a private rheumatology consultation in 
November 2002.  Physical examination revealed a malar flush.  
The examiner noted that the veteran had a several month 
history of lupus and that she had a few criteria like a 
history of alopecia, dry mucus membranes, sores in the mouth, 
feeling fatigued, and arthralgias.

The veteran underwent a VA neurological examination in May 
2003.  The claims folder was not available for review and the 
examiner was unable to confirm any of the details of the 
veteran's lupus workup.  The examiner noted that he did not 
appreciate the specific diagnosis of lupus on the patient's 
clinical syndrome and that laboratory data and clinical data 
did not reveal a confirmatory diagnosis of lupus.  The 
examiner indicated that a full rheumatologic assessment might 
be appropriate.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the veteran should be 
advised of the information and evidence 
she is responsible for providing, of the 
information and evidence that VA will 
attempt to obtain, and of the evidence 
necessary to substantiate her claim for a 
compensable evaluation for SLE.

2.  The RO should make arrangements with 
the appropriate medical facility for the 
veteran to be afforded the following VA 
examination: a rheumatology examination 
to determine the current nature and 
severity of her service-connected SLE.  
The claims folder should be available for 
review in conjunction with the 
examination.  All required tests and 
studies should be completed.  The 
examiner is specifically requested to 
list all manifestations of SLE, assess 
the severity, and comment on the 
frequency and duration of exacerbations 
of SLE, if any.  If additional specialty 
examinations are necessary, they should 
be conducted.  All findings, and the 
reasons and bases therefore, should be 
set forth in sufficient detail.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an initial compensable 
evaluation for SLE.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



